Judge Wright
dissented:
I understand a promissory note to be a written promise by one to another, to pay a certain sum at all events, in a specified time.
The writing under consideration is in these words:
“ Three months after date we promise to pay Samuel Foster, or order, one hundred and forty-three dolllars and twenty-two cents; provided Samuel Foster delivers the crop of tobacco raised by him and Trockmiller, then said Foster is to have one-fourth of the above in hand, and, in addition, three dollars and fifty cents per hundred for that part yet to be ^delivered, payable one- [282 fourth in hand, and- the balance in one hundred and twenty days. April 28, 1827.
“Thomas H. Cushing,
Ring & Rice,
J. H. Harris, per.
T. H. Cushing ”
By this agreement, other things are embraced than the mere payment of a certain sum at a stipulated'time — the purchase of an entire crop of tobacco, at a certain rate per hundred, is embraced within the legal import of the instrument; it looks to the purchase and delivery of this crop by a third party, Trockmiller, and the price to be jiaid. Upon the completion of this stipulation, depends what sums shall be paid down, or in ninety or one hundred and twenty days. If the crop is delivered, then one hundred and twenty-one dollars and sixty-one cents, and one-fourth of the crop at three dollars and fifty cents per hundred, is to be paid in hand, and one hundred and twenty-one dollars and sixty-one cents in ninety days, and three-quarters of the crop of tobacco in one hundred and twenty days. I am unable to see, how the first member of this article can be disconnected from the residue, so as to make it a promissory note. Indeed, the plaintiff declares upon the article as one for the tobacco in one count. Can the instrument change its character, at the will of the party holding it, and be on the first count a note, and on the second an *288article, as he may offer it? It must, in law, be either a note or an article — it can not be both.
I think it not a promissory note; and, therefore, not within the statute dispensing with proof of execution.